COLLIER, C. J.
— A Court of equity will not grant relief oh the ground merely, that the Court of law adjudged a legal de-fence there set up to be insufficient; if the decision was erroneous the party’s remedy is by writ of error. [Moore v. Dial, 3 Stewart’s Rep. 155 ] Nor will it enjoin a judgment, on the ground, that it would have been revisable if the proper steps had been taken in the Court of law, but by mistake a confession of judgment had been entered. [Farmers’ Bank v. Vanmeter, 4 Rand. Rep. 553.] So if a party acquiesces in an erroneous judgment, till it is barred by the statute of limitations, a Court of Equity will not open the judgment, although he was under a mistake as to the law. [Jones v. Watkins, 1 Stew. Rep. 92, et post.]
It is a cardinal rule in respect to proceedings in Chancery, that equity has no jurisdiction to relieve against a judgment, if the defence could have been made at law, and the legal *667remedy was unembarrassed. [Moore v. Dial, supra.] But we are not aware of any case in which the rule has been carried so far as to repudiate a bill, because the record of the case at law discovered an error, for which the judgment was reversible, although the case stated'was one, of which, independent of this ground, the jurisdiction of equity was indisputable. To concede such a power to Chancery would make it a tribunal, not only of original, but revisory jurisdiction. It is certainly the province of that Court, to inquire in every case, whether the complainant had a clear legal remedy, and if he had, whether he is in fault for not availing himself of it. That Court gives relief not only where the defence is purely equitable, but in some cases it recognizes and supports a defence which would have been good at law, if there interposed. Thus, where a judgment is rendered against a party without notice, or as the surety in a bond for an appeal, &c. which he never executed. In Brooks, et al. v. Harrison, 2 Ala. Rep. 209, we held, that although a bond executed for the delivery of property levied on by execution, when returned “ forfeited,” has the force and effect of a judgment, and execution may issue thereon against the obligors, yet it is competent for one, whose name has been forged as a surety to such bond, to go into equity, and enjoin the execution upon an allegation, that the use of his name was unauthorized. The ease of Gibbs & Labuzan v. Frost & Dickinson, 4 Ala. Rep. 720, maintains the jurisdiction of Chancery, in order to relieve the surety in a bond on which a judgment is rendered, or which operates as such^o-prio vigore if the principal is unsuccessful, or fails to perform the condition. The Court there say, if the surety loses any right secured to him by the common law, the statute which declares the bond shall have the force and effect of a judgment, would be unconstitutional.
It might, perhaps be added, if necessary, that the jurisdiction would be defensible upon the ground, that, that Court can afford the speediest redress by settling the rights of the parties in a single suit; whereas, if the course of proceeding indicated by the Chancellor as proper, were adopted, the complainant must first obtain a reversal of the judgment against him, and then defend an action on the bond by showing it to be forgery, as to himself.
*668We have not thought it necessary to inquire, whether the bond is in such form as authorizes the statute judgment against the appellant. Be this as it may, the bill was improperly dismissed ; the decree is therefore reversed, and the cause remanded.